Citation Nr: 1505693	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-31 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, from September 1, 2012 to April 29, 2013.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In an April 2011 rating decision, the RO awarded a 100 percent rating for prostate cancer, effective from January 31, 2011 to August 31, 2012.  In an October 2011 rating decision, the RO also awarded the Veteran special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) and 38 U.S.C.A. § 3.350(i) from January 31, 2011 which remained in effect until August 31, 2012.  Further, in a June 27, 2013 rating decision, the RO awarded a 100 percent rating for lung cancer, effective April 30, 2013.  The RO also awarded the Veteran special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) and 38 U.S.C.A. § 3.350(i), effective April 30, 2013.  As a total rating and SMC were in effect for these periods, entitlement to a TDIU during these periods are rendered moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2009).

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

From September 1, 2012 to April 29, 2013, the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities.



CONCLUSION OF LAW

The criteria for a finding of a TDIU, from September 1, 2012 to April 29, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Total Disability Rating

The Veteran contends that he is entitled to a TDIU due to his service-connected posttraumatic stress disorder (PTSD), bilateral hearing loss and prostate cancer.  See July 2012 VA Form 21-8940.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  However, in order to be granted a TDIU, the Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During the time period at issue, the Veteran is service connected for PTSD, rated as 50 percent disabling, effective, February 10, 2005; bilateral hearing loss, rated as 30 percent disabling, effective January 31, 2011; residuals of prostate cancer, rated as 20 percent disabling, effective September 1, 2012; and tinnitus, rated as 10 percent disabling, effective February 10, 2005.  During the period on appeal (September 1, 2012 through April 29, 2013), his combined rating of 80 percent met the threshold requirement of 38 C.F.R. § 4.16(a).

In June 2011, the Veteran was afforded a VA audiological examination where he reported that his tinnitus is constant, loud and interferes with his ability to sleep at night.  He also reported that it keeps him "on edge" a lot.  He was also afforded a VA psychological examination where he reported depressed mood daily; bouts of tearfulness weekly; strong reactions to his physical ailments; nighttime hypervigilence; isolating feelings and poor energy levels.  He reported that he has had some conflicts with his co-workers and felt provoked by them.  The examiner noted that the Veteran had occasional decreases in work efficiency due to his PTSD symptoms.  

In July 2012, the Veteran was afforded another VA examination, where the examiner noted that due to the Veteran's bilateral hearing loss, the Veteran would be limited to working in quiet settings with good visual cues.  

Due to the severity of the high frequency hearing loss it is very likely he would misunderstand words in conversation quite often.  This problem would be even more significant in the presence of background noise, in group settings, or when the speaker's back is turned.  Also, due to the severity of the high frequency hearing loss in certain work situations the Veteran would have difficulty tuning into certain high frequency sounds as he indicated difficulty with his previous job hearing air leaks or noises in motors.

In regard to the Veteran's tinnitus, the examiner opined that the Veteran's tinnitus was most bothersome during quiet, idle times.  

The Veteran has worked as a truck driver and diesel mechanic for the past 30 years.  His highest level of education is high school.  

The Board finds the VA examination reports to be probative in nature.  Although the examiners ultimately concluded that the Veteran could sustain substantially gainful employment, the Board finds that that matter is a legal conclusion for the Board to decide.  Nevertheless, the Board finds the examiners' findings as to the Veteran's occupational limitations to be probative and helpful to the Board's analysis.  Moreover, the Board finds the Veteran's reports of his functional limitations to be probative in nature as well.  The Veteran is competent to report his symptoms and the Board also finds his statements credible.  

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disabilities, the Board finds that he is unable to obtain and maintain substantially gainful employment.  As a result of his bilateral hearing loss, he would have to work in a quiet setting (possibly sedentary work) in order to be able to understand and communicate properly.  However, quiet settings tend to illuminate his tinnitus symptoms and frustrate him greatly.  As a result of his prostate cancer, he has to urinate frequently.  During a July 2012 VA examination, the Veteran reported that he had interpersonal problems with younger employees over how to do certain jobs and other issues which became increasingly stressful for him.  The stress and his physical problems resulted in his resignation.  The examiner noted he had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood and difficulty in maintaining and establishing effective work and social relationships.  The Veteran has also reported that he has a lack of motivation, is socially isolated, and has no friends.  He also reported thoughts of hurting others.  See Social Security Administration disability decision dated in January 2014.  While the PTSD alone does not render him unable to work, he experiences sleep disturbances, a tendency to isolate, difficulty establishing and maintaining effective relationships, and other symptoms which in combination with the functional impairment resulting from other service-connected disorders, results in an inability to obtain or retain any type of employment, including sedentary employment.  The Veteran's occupational background is solely in labor intensive professions and he does not have the educational background which would allow him to find sedentary work.  

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16 (a) from September 1, 2012 to April 29, 2013.  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.




ORDER

Entitlement to a TDIU from September 1, 2012 through April 29, 2013, is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


